DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Preliminary amendments to the claims filed on 17 March 2021 are herein acknowledged.  Claim 15 is cancelled, and Claims 1-14 remain pending and are hereinafter examined on the merits.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Here, the abstract of the disclosure is objected to because it includes more than 150 words in length.  Correction is required. 

Claim Objections
Claims 6-7 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 6, Line 3, the claim recites “biopsy location 9” that seems to be a typo. It appears that the Applicant may overcome the objection by removing “9” from the claim.
Regarding Claim 7, Line 3, the phrase “a device for providing …” should be changed to “the device for providing … .”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 7, 9, and 14 of the instant application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding Claim 1, Line 4, and Claim 9, Lines 3-4, “an image acquisition device” is interpreted under 35 U.S.C. 112(f) because “device” is a generic placeholder that is coupled with the functional language where the claim recites “acquiring image frames.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, “an image acquisition device” may be an ultrasound device, X-Ray system, MRI system, or a camera. (see Spec. Page 6, Lines 18-20, Page 14, Lines 33-34).
Regarding Claim 1, Line 8, and Claim 9, Lines 5-7, “a trigger element” is interpreted under 35 U.S.C. 112(f) because “element” is a generic placeholder that is coupled with the functional language where the claims recite “to generate a trigger event” in Claim 1, Line 8, and “generating a trigger event” in Claim 9, Line 5. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding Claim 1, Lines 5, 11-13, and 16, “an electronic processing device” is interpreted under 35 U.S.C. 112(f) because “device” is a generic placeholder that is coupled with the functional language where the claim recites “detect the trigger event,” “select a trigger image,” and “store the trigger image frame.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, according to the specification (see Spec., Page 16, Lines 18-19), “a single processor or other unit may fulfil the functions of several items re-cited in the claims.” Thus, in Claim 1, “an electronic processing device” is being interpreted as a processor.
Regarding Claims 1 and 7, “a biopsy taking device” is interpreted under 35 U.S.C. 112(f) because “device” is a generic placeholder that is coupled with the functional language where the claim recites “for taking a biopsy sample.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding Claim 5, “a delay module” is interpreted under 35 U.S.C. 112(f) because “module” is a generic placeholder that is coupled with the functional language where the claim recites “to trigger.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, according to the specification (see Spec., Page 16, Lines 18-19), “a single processor or other unit may fulfil the functions of several items re-cited in the claims.” Thus, in Claim 14, “a delay module” is being interpreted as a processor.
Regarding Claim 14, “a processing unit” is interpreted under 35 U.S.C. 112(f) because “unit” is a generic placeholder that is coupled with the functional language where the claim recites “to perform the method steps.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, this claim limitation meets all the requirements of the three-prong test, as stated above.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations, as stated above, interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Line 7, the phrase ”preferably being part of …” renders the claim indefinite. It is unclear if the “memory” needs to be a part of “the image acquisition unit” or can be a separate part.
Regarding Claims 2-4 and 6, Line 1, it is unclear whether the phrase “Device according to …” refers to the “device for providing information about a biopsy taking process,” as recited in Claim 1, Line 
Regarding Claim 5, Line 1, the phrases “Device according to …” and “the device” render the claim indefinite with the same reasoning as stated for Claims 2-4, and 6 above.
Regarding Claim 9, the claim states “an electronic processing device” in line 4 and then also “an electronic processing device” in line 9. It is unclear whether the Applicant refers to the same device or a second electronic processing unit. For the purpose of the instant application, the Examiner would assume that the “electronic processing device,” in Line 9, refers to the phrase “an electronic processing unit,” as stated in Line 4 of the claim. 
It appears that the Applicant may overcome the rejection by amending the claim to recite “the electronic processing unit” in Line 9.
Regarding Claims 2, 5, 10, and 12, the claims recite a broad range or limitation followed by linking terms (e.g., preferably, further preferably, or alike) and a narrow range or limitation within the broad range or limitation which is considered indefinite since the resulting claim does not particularly point out and distinctly claim the subject matter as what to be deemed as the appropriate range and does not clearly set forth the metes and bounds of the patent protection desired.
Regrading Claim 3, the claim is rejected because it depends from Claim 2 and therefore inherits the 35 U.S.C. 112 deficiencies of its parent claim.
Regrading Claims 7-8, the claims depend from Claim 1 and therefore inherit the 35 U.S.C. 112 deficiencies of Claim 1.
Regrading Claims 10-14, the claims depend from Claim 9 and therefore inherit the 35 U.S.C. 112 deficiencies of Claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Here, Claim 14 recites “a non-volatile computer readable medium comprising a program” that can be considered as transitory propagating signals per se which is a non-statutory subject matter.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Poulo (US 2016/0338779 A1), in view of AlMaatouq (US 2016/0120517 A1), and further in view of Yoshida (US 2015/0201906 A1).
Regarding Claim 1, Poulo discloses a device for providing information about a biopsy taking process configured to operate in conjunction with a biopsy taking device , (see Abstract, introducing a system that includes an interventional instrument and an imaging system that generates images of a region of interest) the device for providing information about the biopsy taking process comprising:
an image acquisition device for acquiring image frames of live anatomy being biopsied, the image acquisition device comprising an electronic processing device (Fig. 1, #106, #124, #128; [0025] wherein the event mapper can be implemented via one or more computer processors; [0022] wherein “The imaging apparatus 106 can be ultrasound (US), magnetic resonance (MR), computed tomography (CT), and/or other imaging apparatus“; [0016] “the instrument 104 can be any device that can obtain a sample of tissue, fluid, etc., that includes cells of interest, such as cells suspected to include cancer”; [0018] wherein the device “be navigated or moved into an object or region of interest 108 (e.g., tissue, fluid, etc.) of a subject 110 having a surface 112”),
a trigger element (Fig. 1, [0018] actuator 114); and
a memory , preferably being part of the image acquisition device (Fig. 1, #130);
wherein the trigger element is configured to generate a trigger event to trigger the biopsy taking device for taking a biopsy sample from a biopsy location in said anatomy, and to trigger the image 
wherein the electronic processing device is configured to: detect the trigger event (Fig. #126, #128; [0025]; [0023] “The imaging apparatus 106 further includes a receiver (RX) 126 that receives the signal generated and transmitted by the transmitter 116.”),
upon detection of the trigger event, to select a trigger image frame acquired by the image acquisition device ([0023]) …
to store the trigger image frame in the memory	([0024] memory 130).
However, Poulo is silent as to “a biopsy taking device” and “at a predefined point in time after the trigger event.”
AlMaatouq teaches a biopsy taking device ([0037] wherein a biopsy taking device with sharpened inner and outer hollow needles is provided).
Yoshida further teaches “at a predefined point in time after the trigger event ([0047] “it is possible to set, as the point of the occurrence of a trigger event, the point at which an arbitrary time has elapsed since the operator pressed the switch.” [here, we may assume that the pressing of the switch initiates the first trigger event]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for providing information including an image acquisition and underlying electronic processing device, as taught by Poulo, to include a biopsy taking device, as taught by AlMaatouq, in order to extract both cells and tissue (see AlMaatouq [0037]), and  to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to “store 
	Notably, in Poulo, Figures 2-6 illustrate various aspects of the system in Fig. 1 ([0011]-[0013]).
	Regarding Claim 4, Poulo in view of Yoshida and AlMaatouq discloses all the elements of Claim 1 as stated above. Poulo further teaches “wherein the trigger event simultaneously triggers the biopsy taking device and the image acquisition device.” ([0018], [0023] wherein events including trigger events are transmitted to the imaging device; [0036]-[0040] wherein the steps can be done simultaneously).
	Regarding Claim 7, Poulo in view of Yoshida and AlMaatouq discloses all the elements of Claim 1 as stated above. Poulo teaches a biopsy system comprising a biopsy taking device for taking a biopsy sample of a region of interest (see the rejection for Claim 1 above regarding the citation and motivation); and 
a device for providing information about a biopsy taking process according to claim 1 (see the rejection for Claim 1 above);
wherein the trigger element of the device for providing information about a biopsy taking process is connected to the biopsy taking device and the image acquisition device. ([0018], [0023] where the trigger is connected to both the instrument and the imaging system).
	Regarding Claim 8, Poulo in view of Yoshida and AlMaatouq discloses all the elements of Claim 7 as stated above. Poulo further teaches “wherein the image acquisition device is an ultrasound devices.” ([0022]).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Poulo (US 2016/0338779 A1), in view of AlMaatouq (US 2016/0120517 A1), in view of Yoshida (US 2015/0201906 A1), and further in view of Hossack (US 2006/0100516 A1).
Regarding Claim 2, Poulo in view of AlMaatouq and Yoshida discloses all the elements of Claim 1 as stated above. However, Poulo as modified by AlMaatouq and Yoshida under Claim 1 is silent as to “wherein the predefined point in time is defined within a period of 5 s, preferably within 2.5 s, further preferably within 1 s, more preferably at 500 ms, or most preferably at 20 ms, after the trigger event.”
Hossack further teaches wherein the predefined point in time is defined within a period of 5 s, preferably within 2.5 s, further preferably within 1 s, more preferably at 500 ms, or most preferably at 20 ms, after the trigger event. (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the predefined point in time, as taught by Poulo and modified by AlMaatouq  and Yoshida under Claim 1, to be within a period of 5 seconds, like 200 to 500 milliseconds as taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).
	Regarding Claim 3, Poulo in view of AlMaatouq  and Yoshida, and further in view of Hossack, discloses all the elements of Claim 2 as stated above. However, Poulo as modified by AlMaatouq  and Yoshida, and further modified by Hossack under Claim 2 is silent as to “wherein said period is predefined and stored in the memory, and the electronic processing device is configured to randomly select the predefined point in time within said predefined period or is configured to select a specific point in time within the predefined period, or wherein the electronic processing device is configured to read from the memory a fixed value of the predefined point.”
	Poulo and Hossack further teach wherein said period is predefined and stored in the memory, and the electronic processing device is configured to randomly select the predefined point in time within said predefined period or is configured to select a specific point in time within the predefined period, or wherein the electronic processing device is configured to read from the memory a fixed value of the predefined point (see Poulo, [0024] wherein other information can be stored in a memory; [0023] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy information acquisition system, as taught by Poulo and modified by AlMaatouq, Yoshida, and Hossack under Claim 2, to include a predefined period and select a time point within the period, like taught by Hossack, and store the information on a memory, like taught by Poulo (0023]-[0024], [0043]), in order to cause one or more processors to carry out the various acts and functions (see Poulo [0043]), and account for the motion possibly associated with the trigger (see Hossack [0065]). 

	Regarding Claim 5, Poulo in view of AlMaatouq  and Yoshida discloses all the elements of Claim 1 as stated above. However, Poulo as modified by AlMaatouq  and Yoshida under Claim 1 is silent as to “a delay module ; wherein the delay module is configured to trigger the image acquisition device after a further predefined period after the trigger event to select a further trigger image frame; wherein the further predefined period preferably ranges from 1 s to 3 s, further preferably from 1.5 s to 2.5 s, or is further preferably 2 s.”
	Poulo teaches “a delay module ; wherein the delay module is configured to trigger the image acquisition device after a further … .” (see Poulo, [0018], [0023] wherein various events of the instrument, such as after acquiring a sample, [at different time points] can be associated with the imaging data; [0043] wherein one or more processors can be used).
Hossack further teaches “a … predefined period after the trigger event to select a further trigger image frame; wherein the … predefined period preferably ranges from 1 s to 3 s, further preferably from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element and image acquisition device, as taught by Poulo and modified by AlMaatouq  and Yoshida under Claim 1, to include a delay system, as taught by Poulo, for mapping the events to the imaging data (see Poulo [0018] and [0023]), and to determine predefined time points, like taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poulo (US 2016/0338779 A1), in view of AlMaatouq (US 2016/0120517 A1), in view of Yoshida (US 2015/0201906 A1), in view of Araujo (US 2018/0256138 A1), and further in view of Landey (US 2018/0325499 A1).
	Regarding Claim 6, Poulo in view of Yoshida and AlMaatouq discloses all the elements of Claim 1 as stated above. However, Poulo as modified by AlMaatouq  and Yoshida under Claim 1 is silent as to “wherein the trigger element is configured to repeatedly generate trigger events, wherein at each trigger event the biopsy taking device performs a biopsy taking process at a different biopsy location 9.”
	Araujo and Landey teach wherein the trigger element is configured to repeatedly generate trigger events, wherein at each trigger event the biopsy taking device performs a biopsy taking process at a different biopsy location. (see Araujo [0071] “by repeatedly activating the trigger, the physician can cause reiterative extension of the biopsy element; see Landey [0051]-[0052] wherein samples can be collected from various locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element, as taught by Poulo, to repeatedly trigger the biopsy device, like taught by Araujo, in order to obtain a plurality of biopsy samples (see Araujo, [0071]), and to .

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poulo (US 2016/0338779 A1) and further in view of Yoshida (US 2015/0201906 A1).
Regarding Claim 9, Poulo discloses a method for providing information about a biopsy taking process, the method comprising the following steps: a) Acquiring image frames of live anatomy being biopsied by means of an image acquisition device comprising an electronic processing device  (see Abstract, introducing a system that includes an interventional instrument and an imaging system that generates images of a region of interest; [0035]-[0043] wherein a method is introduced and wherein the method can be stored on computer readable storage medium and implemented via one or more processors; Fig. 1, #106, #124, #128; [0025] wherein the event mapper can be implemented via one or more computer processors; [0022] wherein “The imaging apparatus 106 can be ultrasound (US), magnetic resonance (MR), computed tomography (CT), and/or other imaging apparatus“; [0016] “the instrument 104 can be any device that can obtain a sample of tissue, fluid, etc., that includes cells of interest, such as cells suspected to include cancer”; [0018] wherein the device “be navigated or moved into an object or region of interest 108 (e.g., tissue, fluid, etc.) of a subject 110 having a surface 112”); 
b) Generating a trigger event by triggering a biopsy taking device for taking a biopsy sample from a biopsy location in said anatomy and the image acquisition device with a trigger element ([0018] “in the context of a biopsy instrument, the mechanism which invokes acquisition of a biopsy sample may actuate the actuator 114. The instrument 104 also includes an event tracking transmitter (transmitter) 116 (TX).”; [0023] “The imaging apparatus 106 further includes a receiver (RX) 126 that receives the signal generated and transmitted by the transmitter 116.”; [0038]-[0039]); and 

d) Storing said trigger image frame in a memory ([0024] memory 130; [0042]).
However, Poulo is silent as to “a predefined point in time after the trigger event.”
Yoshida further teaches “at a predefined point in time after the trigger event ([0047] “it is possible to set, as the point of the occurrence of a trigger event, the point at which an arbitrary time has elapsed since the operator pressed the switch.” [here, we may assume that the pressing of the switch initiates the first trigger event]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting a trigger frame step, as taught by Poulo, to select imaging information at a predefined point in time after a trigger event, like taught by Yoshida, in order to “store a needle tip position and ultrasonic image data at the exact timing of tissue collection.” (see Yoshida, [0047]).
	Regarding Claim 11, Poulo in view of Yoshida discloses all the elements of Claim 9 as stated above. Poulo further teaches “wherein the trigger event simultaneously triggers the biopsy taking device and the image acquisition device.” ([0018], [0023] wherein events including trigger events are transmitted to the imaging device; [0036]-[0040] wherein the steps can be done simultaneously).
	Regarding Claim 14, Poulo in view of Yoshida discloses all the elements of Claim 9 as stated above. Poulo further teaches “A non-volatile computer readable medium comprising a computer program element for controlling a device, which, when being executed by a processing unit , is adapted to perform the method steps of claim 9.” (see Poulo, [0043], [0025]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poulo (US 2016/0338779 A1), in view of Yoshida (US 2015/0201906 A1), and further in view of Hossack (US 2006/0100516 A1).
	Regarding Claim 10, Poulo in view Yoshida discloses all the elements of Claim 9 as stated above. However, Poulo as modified by Yoshida under Claim 9 is silent as to “wherein step c) is performed within a period of 5 s, preferably within 2.5 s, further preferably within 1 s, more preferably at 500 ms, or most preferably at 20 ms, after the trigger event.”
	Hossack further teaches “wherein step c) is performed within a period of 5 s, preferably within 2.5 s, further preferably within 1 s, more preferably at 500 ms, or most preferably at 20 ms, after the trigger event.” (see Hossack, [0065] wherein a delay, typically 200 to 500 milliseconds, is defined before image capture). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the predefined point in time, as taught by Poulo and modified by Yoshida under Claim 1, to be within a period of 5 seconds, like 200 to 500 milliseconds as taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).
	Regarding Claim 12, Poulo in view Yoshida discloses all the elements of Claim 9 as stated above. However, Poulo as modified by Yoshida under Claim 9 is silent as to “wherein the method further comprises the step: e) Triggering the image acquisition device after a further predefined period after the trigger event to select a further trigger image frame; wherein the further predefined period ranges from 1 s to 3 s, preferably from 1.5 s to 2.5 s, or is further preferably 2 s.”
	Poulo teaches “wherein the method further comprises the step: e) Triggering the image acquisition device after a further … .” (see Poulo, [0018], [0023] wherein various events of the instrument, such as after acquiring a sample, [at different time points] can be associated with the imaging data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy taking process, as taught by Poulo and modified by Yoshida under Claim 9, to include further triggers, as taught by Poulo, for mapping the events to the imaging data (see Poulo [0018] and [0023]), and to determine predefined time points, like taught by Hossack, in order to account for the motion possibly associated with the trigger ([0065]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poulo (US 2016/0338779 A1), in view of Yoshida (US 2015/0201906 A1), in view of Araujo (US 2018/0256138 A1), and further in view of Landey (US 2018/0325499 A1).
Regarding Claim 13, Poulo in view of Yoshida discloses all the elements of Claim 9 as stated above. However, Poulo as modified by Yoshida under Claim 9 is silent as to “wherein the method further comprises the step: f) Repeating at least steps b) to d) at different biopsy locations.”
	Araujo  and Landey teach wherein the method further comprises the step: f) Repeating at least steps b) to d) at different biopsy locations. (see Araujo [0071] “by repeatedly activating the trigger, the physician can cause reiterative extension of the biopsy element; see Landey [0051]-[0052] wherein samples can be collected from various locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the biopsy taking process, as taught by Poulo and modified by Yoshida, to be capable of being triggered repeatedly, like taught by Araujo, in order to obtain a plurality of biopsy samples (see Araujo, [0071]), and to perform a biopsy taking process at a different biopsy location, like .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahn (US 20030114749 A1) discloses a “navigation system with respiration or EKG triggering to enhance the navigation precision.” Pelissier (US 20100298705 A1) discloses “freehand ultrasound imaging systems and methods for guiding fine elongate instruments.” Lomnes (US 20090234236 A1) discloses a “nerve blood flow modulation for imaging nerves.” Wang (US 20180140197 A1) discloses a “motion-adaptive interactive imaging method.” Hashimshony (US 20180042586 A1) discloses a “biopsy device.” Glossop (US 20130338477 A1) discloses a “system, method and device for prostate diagnosis and intervention.” Yabe (US 4654701 A) discloses a “biopsy information recording apparatus for endoscope.” Nelson (US 5158088 A) discloses “ultrasonic diagnostic systems for imaging medical instruments within the body.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793